Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niksa et al. (US5049457).
2.	Regarding claims 1 and 2, Niksa teaches a flow battery (see Figs. below) comprising multi-chambered ducts mutually plugged together, each duct containing an integrated air electrode, partition walls being partly ion-permeably perforated and partly impermeable, and nonconducting joining elements with integrated passages, the joining elements plugged bilaterally onto the ducts (see Figs. below).

    PNG
    media_image1.png
    794
    983
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    619
    727
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niksa et al. (US5049457) as applied to claim 1 in view of Waki et al. (US20110171563).
4.	Regarding claims 3-20, the complete discussion of Niksa as applied to claim 1 is incorporated herein. Niksa teaches a flow battery with the following components.

    PNG
    media_image3.png
    792
    1022
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    626
    843
    media_image4.png
    Greyscale

5.	Niksa teaches the air cathode comprises a thin, single sheet layer of catalyzed carbon particles (col. 5 ln 42-45), lithium metal slurry (col. 1 ln 37-40). However, they are silent about the limitations of claims 14-16 and 20.
6.	Waki teaches power source for a vehicle (which has a floor panel) [0176], base material layer comprising polypropylene [0104], pores having 0.05 μm (50 nm) in diameter (abstract), gas diffusion layer for a fuel cell includes a conductive microparticle layer (abstract) for the benefit of a new structure for separating water passages from gas passages in a gas diffusion layer [0007]
7.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Niksa with the above teachings of Waki for the benefit of a new structure for separating water passages from gas passages in a gas diffusion layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLATUNJI A GODO/Primary Examiner, Art Unit 1722